Citation Nr: 1336738	
Decision Date: 11/12/13    Archive Date: 11/22/13

DOCKET NO.  06-29 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome and long-term diarrhea, to include as due to an undiagnosed illness or other qualifying, chronic disability pursuant to 38 U.S.C.A. § 1117.

2.  Entitlement to a compensable disability rating for allergic rhinitis, to include sinus headaches and nosebleeds (also claimed as severe allergy symptoms), to include restoration of a 10 percent rating as of July 1, 2008.

	
REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg 

INTRODUCTION

The Veteran served on active duty from July 1977 to October 1981, and January 1982 to August 2003, during both peacetime and the Persian Gulf War Era.  The Veteran served in the Southwest Asia Theater of operations from December 7, 1994, to March 8, 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA), St. Petersburg, Florida, Regional Office (RO), which denied service connection for irritable bowel syndrome and long-term diarrhea and reduced the disability rating for the service-connected allergic rhinitis from 10 percent to 0 percent, effective July 1, 2008.  In regard to the reduction, the Board notes that the due process protections of 38 C.F.R. § 3.105(e) (2013) do not apply because the reduction did not involve a decreases in the overall amount of compensation payable to the Veteran.  See VAOPGCPREC 71-91. 

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA claims file reveals additional VA treatment records dated through July 2013, which were considered by the agency of original jurisdiction (AOJ) in the August 2013 supplemental statement of the case.

In December 2011 and March 2013, the Board remanded the two claims currently on appeal for further development.  Unfortunately, these claims must again be remanded to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Review of the record indicates that further development is necessary with respect to the two issues on appeal.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2013).

In the March 2013 remand (as well as in the prior December 2011 remand), the Board directed the AOJ to arrange for a VA examination that included an opinion as to whether a disability manifested by the symptoms of irritable bowel syndrome and long-term diarrhea was etiologically related to service, to include as due to an undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. 
§ 1117.  Specifically, in the most recent remand, the examiner was directed to accomplish the following: 

[I]dentify any objective evidence of the Veteran's claimed irritable bowel syndrome and long-term diarrhea; render a diagnosis with respect to each claimed symptom which is due to a known clinical diagnosis; and, provide an opinion with respect to each currently diagnosed disorder as to whether it is at least as likely as not that the disorder is etiologically related to the Veteran's military service.  (Emphasis added) 

The examiner was also asked to:

[S]pecifically identify any objectively demonstrated symptoms that are not attributable to a known clinical diagnosis and whether such constitute a medically unexplained chronic multisymptom illness . . . [and] further indicate whether such disabilities existed for 6 months or more or whether they exhibit intermittent worsening over a 6 month period. 

While the May 2013 VA examination afforded to the Veteran pursuant to the most recent remand resulted in an opinion that the Veteran's mild lymphocytic colitis (claimed as irritable bowel syndrome and long-term diarrhea) was not caused by or etiologically related to the Veteran's military service or to Gulf War environmental exposure, the examiner based her opinion, in part, on an incorrect legal standard in that she determined that, based upon a detailed review of the record, the preponderance of the medical evidence does not support the proximate cause of mild lymphocytic colitis as secondary to benign gastroenteritis in service.  As such, the examiner essentially applied a standard of proof that was directly opposite of that mandated by law, as the claim at issue may only be denied if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert ("[i]t is clear that to deny a claim on its merits, the evidence must preponderate against the claim.")  

In addition, the examiner who conducted the May 2013 VA examination, in addressing the matter of whether service connection is warranted as due to an undiagnosed illness or other qualifying, chronic disability pursuant to 38 U.S.C.A. 
§ 1117, simply found that the disability in question was not due to "G[ulf] W[ar] environmental exposure," and did not address this matter in the manner and form, pursuant to the applicable criteria, requested in the most recent remand.  Specifically, the examiner was requested to identify any objectively demonstrated symptoms that are not attributable to a known clinical diagnosis and constitute a medically unexplained chronic multisymptom illness and, if so, indicate whether such disabilities existed for 6 months or more or whether they exhibit intermittent worsening over a 6 month period.  While the examiner indicated that the Veteran had a clear diagnosis of mild lymphocytic colitis with chronic diarrhea, abdominal cramping, and bloating/gassy feelings, she did not specifically indicate whether any other objectively demonstrated symptoms that are not attributable to a known clinical diagnosis and constitute a medically unexplained chronic multisymptom illness were present.  

Therefore, based on the foregoing, the Board finds that an addendum opinion regarding the etiology of the Veteran's claimed irritable bowel syndrome and long-term diarrhea is warranted. 

With respect to the claim for an increased rating for rhinitis, to include sinus headaches and nosebleeds, the Board notes that the Veteran was most recently afforded a VA examination in May 2013.  At such time, the examination addressed findings referable to the rating criteria for rhinitis pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6522; however, such do not contain findings pertinent to his headaches and nosebleeds, which have been determined to be part and parcel of such disability.  In this regard, it does not appear that the examiner was requested to evaluate such symptomatology. 

In upholding the denial of a compensable rating for the Veteran's allergic rhinitis, to include sinus headaches and nosebleeds, the August 2013 supplemental statement of the case supported such denial, in part, on the lack of symptoms of headaches and nosebleeds at the May 2013 VA examination.  

However, several other relatively recent VA clinical records reflect complaints of headaches, to include those contained in the Virtual VA File dated February 4, 2011, and September 6, 2011 (among other records therein also showing headaches).  Given the lack of pertinent findings from this examination and, as set forth by the Veteran's representative in his September 2013 brief submitted to the Board, the Veteran's contention that the severity of the disability attributable to rhinitis is greater than is reflected by the non compensable rating currently assigned, the Board finds that to make a determination as to whether that is in fact the case, another VA examination to assess the severity of the Veteran's service-connected rhinitis disability, to include headaches and nosebleeds, is necessary in order to fulfill the duty to assist.  See Jaffrey v. Brown, 6 Vet. App. 377.  This remand will also direct the AOJ to consider, consistent with the provisions of 38 C.F.R. § 4.14 (2013), whether a separate rating may be assigned for disability resulting from headaches and/or nosebleeds.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA examiner who conducted the Veteran's May 2013 gastrointestinal examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the May 2013 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

As noted in May 2013, the Veteran has a current diagnosis of mild lymphocytic colitis.  As such, the examiner should offer an opinion as to whether such is at least as likely as not related to the Veteran's military service.  [As indicated above, it is imperative that the "as likely as not" standard of proof is used by the examiner.]
 
In May 2013, it was determined that the Veteran's symptoms of chronic diarrhea, abdominal cramping, and bloating/gassy feelings were attributable to mild lymphocytic colitis.  Therefore, the examiner should specifically identify whether there are any additional objectively demonstrated symptoms that are not attributable to a known clinical diagnosis and whether it is at least as likely as not that such constitute a medically unexplained chronic multisymptom illness.  
The examiner should further indicate whether it is at least as likely as not such disabilities existed for 6 months or more or whether they exhibit intermittent worsening over a 6 month period. 

The examiner should provide the supporting rationale for each opinion expressed with consideration of the medical and lay evidence of record.

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his allergic rhinitis, to include sinus headaches and nosebleeds.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

The examiner should identify the nature and severity of all current manifestations of the Veteran's allergic rhinitis, to include sinus headaches and nosebleeds, with consideration of the medical and lay evidence of record.  

A rationale for any opinion offered should be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the claims that have been remanded should be readjudicated based on the entirety of the evidence.  The adjudication of the claim for an increased rating for allergic rhinitis, to include sinus headaches and nosebleeds, should include consideration of whether a separate rating, consistent with the provisions of 38 C.F.R. § 4.14, may be assigned for disability resulting from headaches and/or nosebleeds.  To the extent that either claim is not resolved in manner that is completely favorable to the Veteran, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


